Exhibit 10.118

 

PLEDGE OF PROCEEDS AND SECURITY AGREEMENT

 

THIS PLEDGE OF PROCEEDS AND SECURITY AGREEMENT, dated August 19, 2003, is made
and executed by and between HORIZON GROUP PROPERTIES, L.P. , a Delaware limited
partnership  (“Pledgor”), and BEAL BANK, S.S.B., a savings bank organized under
the laws of the State of Texas (the “Bank”).

 

W I T N E S S E T H:

 

WHEREAS, the Bank has made a loan (the “Loan”), in the maximum principal amount
of $7,000,000.00 to Monroe Outlet Center, L.L.C. (the “Borrower”), which is an
affiliate of Pledgor;

 

WHEREAS, Pledgor is the record and beneficial owner of the membership interests
described in Schedule I attached hereto (the “Membership Interests”) in Laughlin
Holdings, LLC, a Delaware limited liability company (“Holdings”), which is
affiliated with the Borrower, and which is the owner of 100% of the Membership
Interests in Laughlin Outlet Center, LLC, a Delaware limited liability company
(“Laughlin”), which is also affiliated with the Borrower.

 

WHEREAS, the Borrower has requested that the Bank release its liens and security
interests encumbering certain of the collateral for the Loan to enable the
Borrower to sell such collateral to be so released.

 

WHEREAS, as security for all of the obligations of the Borrower in regard to the
Loan and as a condition to the Bank’s willingness to release its liens and
security interests as they encumber the portion of the collateral for the Loan
to be so sold by the Borrower, the Bank is requiring that the Pledgor executes
and delivers this Agreement to the Bank and grants to the Bank the security
interests contemplated hereby, and the Pledgor has agreed to do so.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the adequacy, receipt, and sufficiency of which are hereby
acknowledged, and in order to induce the Bank to release its liens and security
interests as they encumber the portion of the collateral for the loan to be so
sold by the Borrower, the parties hereto hereby agree as follows:

 

1.             Definitions.  Unless otherwise defined herein, the following
terms shall have the following respective meanings (such meanings being equally
applicable to both the singular and plural form of the terms defined):

 

“Account” shall have the meaning assigned to such term in Section 6(b) hereof.

 

“Act” shall have the meaning assigned to such term in Section 7(d) hereof.

 

“Agreement” shall mean this Pledge of Proceeds and Security Agreement, including
all amendments, modifications and supplements and any exhibits or schedules to
any of the foregoing, and shall refer to this Agreement as the same may be in
effect at the time such reference becomes operative.

 

1

--------------------------------------------------------------------------------


 

“Bankruptcy Code” shall mean Title 11, United States Code, as amended from time
to time, and any successor statute thereto.

 

“Closing Date” shall mean the date hereof.

 

“Code” shall mean the Texas Uniform Commercial Code-Secured Transactions.

 

“Event of Default” shall have the meaning assigned to such term in those certain
Commercial Mortgages, each dated July 10, 2002, each executed by Borrower for
the benefit of the Bank, as security for the Loan and which have been recorded,
respectively, in Liber 2254, beginning at Page 83 in the Register of Deeds of
Monroe County, Michigan and in Liber 3457, beginning at Page 506 in the Register
of Deeds of Muskegan County, Michigan (the “Mortgages”), and shall also mean any
failure by the Pledgor to comply with any of the terms of this Agreement if such
failure remains uncured upon the expiration of ten (10) days following the date
written notice of such failure is provided by the Bank to the Pledgor .

 

“Membership Interest” shall have the meaning assigned to such term in the
second  “Whereas” clause.

 

“Organizational Agreements” shall have the meaning assigned to such term in
Section 4(c) hereof.

 

“Pledged Collateral” shall have the meaning assigned to such term in Section 2
hereof.

 

“Proceeds” shall mean all amounts, distributions, cash, instruments, securities
and other property paid and/or distributed to or which from time to time are
payable and/or distributable to Pledgor as a result of its ownership of the
Membership Interest and which arise from the encumbrance, sale or other
disposition of, or other capital transaction (as opposed to operations) relating
to,  all or any part of the property owned by Laughlin, including, without
limitation, the real property described on Exhibit “A” attached hereto, the
improvements thereon and personal property (both tangible and intangible)
relating thereto (collectively, the “Property”), and/or the membership interests
in Laughlin owned by Holdings, as well as all amounts, distributions, cash,
instruments, securities and other property from time to time payable to Pledgor
in consideration for any sale, transfer, assignment or encumbrance by Pledgor of
all or any part of the Membership Interest (consent to any such sale, transfer,
assignment or encumbrance not granted or implied hereby).

 

“Secured Obligations” shall have the meaning assigned to such term in Section 3
hereof.

 

2.             Pledge.  Pledgor hereby collaterally assigns, pledges and grants
to the Bank a first priority pledge of and security interest in the Proceeds, as
they exist from time to time  (collectively, the “Pledged Collateral”).

 

3.             Security for Obligations.  This Agreement secures, and the
Pledged Collateral is security for, the prompt payment and performance in full
of all of the obligations of the Borrower and Pledgor in regard to the Loan and
under the Loan Documents, as such term is defined in the Mortgages
(collectively, the “Secured Obligations”).

 

4.             Representations and Warranties.  Pledgor represents and warrants
to the Bank that:

 

2

--------------------------------------------------------------------------------


 

(a)           Pledgor is the sole holder of record and the sole beneficial owner
of the Membership Interest and the Pledged Collateral,  free and clear of any
lien or security interest thereon or affecting the title thereto except for the
security interest created by this Agreement. Holdings is the sole owner of
record and the sole beneficial owner of all membership interests in Laughlin,
free and clear of any lien or security interest thereon or affecting the title
thereto.  There are no other owners of any ownership or membership interest in
Laughlin.

 

(b)           Pledgor has the right and requisite authority to pledge, assign,
transfer, deliver, deposit, grant a security interest in and set over the
Pledged Collateral to the Bank, as provided herein.

 

(c)           True, correct and complete copies of (1) the Amended and Restated
Limited Liability Company Agreement by which Laughlin was formed and is
governed, and (2) the Limited Liability Company Agreement by which Holdings was
formed and is governed, including all currently existing amendments to either
thereof (collectively, the “Organizational Agreements”) are attached hereto as
Exhibit “B” and the Organizational Agreements have not been amended, modified or
terminated except pursuant to the documents so attached hereto as part of
Exhibit “B”.

 

(d)           Neither the Membership Interests nor the membership interests in
Laughlin have been issued or transferred in violation of the securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject.

 

(e)           No consent, approval, authorization or other order of any person
or entity (including, without limitation,  any party to any contract with
Laughlin or Holdings or which relates to any of the property owned by Laughlin
or Holdings) and no consent, authorization, approval, or other action by, and no
notice to or filing with, any governmental authority or regulatory body not
already obtained or given is required either (i) for the pledge (and grant of a
security interest) by Pledgor of the Pledged Collateral pursuant to this
Agreement or for the execution, delivery or performance of this Agreement by
Pledgor , or (ii) for the exercise by the Bank, for its benefit, of the rights
provided for in this Agreement or the remedies in respect of the Pledged
Collateral pursuant to this Agreement.

 

(f)            With respect to the Pledged Collateral, the grant of the pledge
and security interest provided in this Agreement, creates a valid pledge and a
valid first priority, and the only, perfected security interest in the Pledged
Collateral, and the proceeds thereof, securing the payment of the Secured
Obligations.

 

(g)           The Membership Interests are accurately described on Schedule I
attached hereto.

 

(h)           The pledging of and granting of a security interest in the Pledged
Collateral will not constitute any default under any Organizational Agreement or
any other agreement binding upon Laughlin, Holdings or Pledgor.

 

3

--------------------------------------------------------------------------------


 

(i)            This Agreement has been duly authorized, executed and delivered
by Pledgor and constitutes the legal, valid and binding obligation of Pledgor,
enforceable in accordance with its terms.

 

(j)            Laughlin is the owner of the property described on Exhibit “AB”
attached hereto.  Attached hereto as Exhibit “C” are true, correct and complete
copies of the most recent financial statements of Holdings and Laughlin and
Pledgor has no actual knowledge that either such financial statement does not
accurately reflect in all material respects the current financial condition of
Laughlin.

 

The representations and warranties set forth in this Section 4 shall survive the
execution and delivery of this Agreement.

 

5.             Covenants.  Pledgor covenants and agrees that until all of the
Secured Obligations have been satisfied in full (the “Termination Date”):

 

(a)           Without the prior written consent of the Bank, which may be
granted or withheld at the sole discretion of the Bank, Pledgor will not sell,
assign, transfer, pledge, or otherwise encumber the Membership Interests and/or
any other part of or interest in the Pledged Collateral or any unpaid
distributions or other payments with respect thereto or grant a lien or security
interest on any thereof.

 

(b)           Pledgor will not consent to or approve any amendment, modification
or termination of any Organizational Agreement without the prior written consent
of the Bank, which may be granted or withheld at the sole discretion of the
Bank.  Without limiting the generality of the foregoing, Pledgor will not cause
or approve a change in the priority, timing, amount, allocation or manner of
distributions to the members of Laughlin or to the members in Holdings, in any
case without the prior written consent of the Bank, which may be granted or
withheld at the sole discretion of the Bank.

 

(c)           Pledgor will, at Pledgor’s expense, promptly execute, acknowledge
and deliver all such documents and instruments (including, but not limited to,
financing statements) and take all such actions as the Bank from time to time
may request in order to ensure to the Bank the benefits of the pledge of and
security interest in and to the Pledged Collateral intended to be created by
this Agreement.

 

(d)           Pledgor agrees to pay, or cause to be paid, any and all fees,
taxes and reasonable expenses applicable to the Pledged Collateral, the Account,
the collateral assignment of the Pledged Collateral to the Bank and the
application thereof to the Secured Obligations.

 

(e)           Pledgor will defend the title to the Pledged Collateral and the
Account and the pledge thereof and the security interest of the Bank therein
against the claims of all persons and entities and will maintain and preserve
such pledge and security interest until all of the Secured Obligations have been
paid and performed in full.

 

(f)            Pledgor will cause each of Holdings and Laughlin to (i) preserve
and keep in full force and effect its existence, rights, franchises and trade
names, and all licenses and permits

 

4

--------------------------------------------------------------------------------


 

necessary for the operation of the business of Laughlin, (ii) fully and timely
pay and perform all obligations of Holdings and Laughlin and (iii) maintain and
operate all properties owned by Laughlin in a first class manner and condition.

 

(g)           Pledgor will cause Holdings and Laughlin to maintain full and
accurate books of account and other records reflecting the results of their
respective operations and will furnish or cause to be furnished to the Bank, on
or before 90 days following the end of each calendar year:  (i) annual balance
sheet and profit and loss statements with respect to Holdings and Laughlin
prepared in accordance with generally accepted accounting principles
consistently applied and, if required by the Bank following the occurrence and
during the continuance of an Event of Default, certified by one or more
independent certified public accountants acceptable to the Bank,  and (ii) all
other financial information and reports with respect to Holdings and/or Laughlin
which the Bank may reasonably request, including, without limitation, copies of
the most recent federal income tax returns of Holdings, Laughlin and the
Pledgor.  All of the above-referenced financial statements shall be in such
detail as the Bank may reasonably require and shall be certified by the subjects
thereof as being true, correct and complete for the period covered thereby.  At
any time, and from time to time, Pledgor shall deliver to the Bank such other
financial statements and data as the Bank shall reasonably request with respect
to Pledgor, Holdings and/or Laughlin.

 

(h)           Pledgor shall cause Holdings and Laughlin to timely comply with,
and Pledgor shall promptly furnish to the Bank true and complete copies of, any
official notice or claim by any governmental authority against Holdings and
Laughlin or any of the assets or property of Holdings or Lauglin.  Pledgor shall
promptly notify the Bank of any fire or other casualty or any notice of taking
or eminent domain action or proceeding affecting Holdings or Laughlin or any of
the assets or property of Holdings or Laughlin.

 

(i)            Pledgor shall promptly notify the Bank if Pledgor learns of the
occurrence of (a) any event which constitutes an Event of Default, together with
a detailed statement by Pledgor of the steps being taken to cure such Event of
Default, or (b) the receipt of any notice from, or the taking of any other
action by, the holder of any promissory note, debenture or other evidence of
indebtedness of Pledgor, Holdings or Laughlin or which is secured by a lien or
security interest encumbering any of the property of Pledgor, Holdings or
Laughlin with respect to a claimed default, together with a detailed statement
by the Pledgor specifying the notice given or other action taken by such holder
and the nature of the claimed default and what action the Pledgor, Holdings
and/or Laughlin is/are taking or proposes to take with respect thereto, or (c)
any legal, judicial or regulatory proceedings affecting Pledgor, Holdings and/or
Laughlin in which the amount involved is material and is not covered by
insurance, or which, if adversely determined, would have a material adverse
effect upon Pledgor, Holdings and/or Laughlin, or (d) any other event or
condition having a material adverse effect on Pledgor, Holdings or Laughlin.

 

(j)            Within thirty (30) days following Pledgor’s receipt of a request
from the Bank, Pledgor will furnish or cause to be furnished to the Bank
certificates of compliance signed by Pledgor (i) stating that a review of the
activities of Pledgor, Holdings and Laughlin has been made to determine whether
Pledgor, Holdings and/or Laughlin has/have fulfilled all of their obligations
under this Agreement and the documents which evidence, secure and/or otherwise
relate to any of the Secured Obligations; (ii) stating whether Pledgor, Holdings
and Laughlin have fulfilled all of their obligations under this Agreement and
any such other documents described in (i) above and

 

5

--------------------------------------------------------------------------------


 

whether all representations made herein and therein continue to be true and
correct in all material respects (or specifying the nature of any change), or if
an Event of Default shall have occurred, specifying the Event of Default and the
nature and status thereof; (iii) to the extent requested from time to time by
the Bank, specifically affirming compliance by Pledgor, Holdings and/or Laughlin
with any of their representations or obligations under this Agreement and/or any
of the documents described in (i) above; and (iv) containing or accompanied by
such financial or other details, information and material as the Bank may
reasonably request to evidence such compliance.

 

(k)           Pledgor will not (x) allow Laughlin to (i) enter into any contract
or agreement relating to any sale or other disposition of, or encumbrance of,
any portion of the Property, or (ii) effect any sale or other disposition of or
encumbrance of, any portion of the Property or (y) enter into any contract or
agreement relating to the sale or other disposition of, or encumbrance of, any
of the Membership Interest or any other Pledged Collateral or effect any sale or
other disposition of, or encumbrance of, any of the Membership Interest or any
other Pledged Collateral without in each case the prior written consent of the
Bank, which consent will not be unreasonably withheld provided the transaction
in question is to be entered into with unrelated third parties, in good faith,
and on fair market terms.

 

(l)            Pledgor will not allow Holdings to enter into any contract or
agreement relating to the sale or other disposition of, or encumbrance of, any
of the membership interest in Laughlin or effect any sale or other disposition
of, or encumbrance of, any of the membership interest in Laughlin without in
each case the prior written consent of the Bank, which consent may be granted or
withheld in the sole discretion of the Bank.

 

(m)          At such time as any Proceeds are available to be paid and/or
distributed to Pledgor, to immediately so notify the Bank in writing and to
immediately cause all such Proceeds to be paid to and deposited in the Account. 
Pledgor will not take or fail to take any action that would hinder or delay the
payment or distribution of any Proceeds to Pledgor.

 

6.             Pledgor’s Rights.  As long as no Event of Default or event or
condition which, with the giving of notice, the passage of time, or both, could
mature into an Event of Default shall have occurred and be continuing:

 

(a)           Subject to any limitations imposed by any document or instrument
binding on Pledgor or Laughlin, Pledgor shall have the right, from time to time,
to vote and give consents with respect to the Membership Interest or any part
thereof for all purposes not inconsistent with the provisions hereof or of any
other Loan Document; provided, however, that, except as expressly provided in
this Agreement, no vote shall be cast, and no consent shall be given or action
taken, which would have the effect of impairing the position or interest of the
Bank in respect of the Pledged Collateral or the value of the Pledged Collateral
or which would authorize or effect (i) the dissolution or liquidation, in whole
or in part, of Holdings or Laughlin, (ii) the consolidation or merger of
Holdings or Laughlin with any other entity, (iii) the sale, lease, assignment,
disposition, transfer, distribution or encumbrance of any material asset or
property of Holdings or Laughlin without the prior written consent of the Bank,
which consent may be granted or withheld at the sole discretion of the Bank, or
(iv) the alteration of the voting rights

 

6

--------------------------------------------------------------------------------


 

with respect to Pledged Collateral or any voting rights of Holdings in regard to
Laughlin or (v) any violation of any agreement binding on Pledgor, Holdings or
Laughlin; and

 

(b)           All Proceeds of any kind, whether in cash or otherwise, in respect
of the Membership Interest, whenever paid or made, shall be delivered by Pledgor
to the Bank to be deposited in an interest bearing account (the “Account”)
maintained by the Bank or, at the option of the Bank, at another federally
insured financial institution selected by Pledgor and which is acceptable to the
Bank (and which provides to the Bank such agreements as the Bank may require in
regard to the Account and the pledge and granting of a security interest to the
Bank of all interests of Pledgor in the Account)  and held as Pledged Collateral
as security for the Secured Obligations and shall, if received by Pledgor, be
received in trust for the benefit of the Bank, be segregated from the other
property or funds of Pledgor , and be immediately delivered to the Bank to be
placed in the Account as Pledged Collateral in the same form as so received
(with any necessary endorsement).  All sums on deposit in the Account shall be
held as additional security for the payment and performance of the Secured
Obligations.  Upon the occurrence and during the continuance of an Event of
Default, the Bank shall have the immediate right to demand and receive, use,
apply or offset the whole or any part of such funds on deposit in the Account in
such manner as the Bank may determine, including, without limitation, to the
extent required for the payment of any sums then due and payable in connection
with the Secured Obligations or for any sum which the Bank may expend or may be
required to expend by reason of such Event of Default.  If all of the Secured
Obligations shall be paid and performed in full, then any funds then being held
in the Account shall be returned to Pledgor.  Pledgor hereby agrees to provide
written notice of the date and amount of any distributions or other payments
made in regard to the Membership Interests, with such notice to be provided as
provided in Section k above and in any event prior to Pledgor’s receipt of any
such distribution or other payment.

 

7.             Defaults and Remedies.

 

(a)           Upon the occurrence and during the continuation of an Event of
Default, the Bank (personally or through an agent) is hereby authorized and
empowered to collect and directly receive and deposit in the Account all cash
and other distributions made with respect to the Pledged Collateral, and to sell
in one or more sales after ten (10) days’ notice of the time and place of any
public sale or of the time after which a private sale is to take place (which
notice Pledgor agrees is commercially reasonable), but without any previous
notice or advertisement, the whole or any part of the Pledged Collateral and to
otherwise act with respect to the Pledged Collateral as though the Bank was the
outright owner thereof, Pledgor hereby irrevocably constituting and appointing
the Bank as the attorney-in-fact of Pledgor, with full power of substitution to
do so; provided, however, the Bank shall not have any duty to exercise any such
right or to preserve the same and shall not be liable for any failure to do so
or for any delay in doing so. Any sale shall be made at a public or private sale
at the Bank’s place of business, or at any public building in Collin County,
Texas or elsewhere to be named in the notice of sale, either for cash or upon
credit or for future delivery at such price as the Bank may deem fair, and the
Bank may be the purchaser of the whole or any part of the Pledged Collateral so
sold and hold the same thereafter in its own right free from any claim of
Pledgor or any right of redemption.  Each sale shall be made to the highest
bidder, but the Bank reserves the right to reject any and all bids at such sale
which, in its discretion, it shall deem inadequate.  Demands of performance,
except as otherwise herein specifically provided for, notices of sale,
advertisements and the presence of property at sale are

 

7

--------------------------------------------------------------------------------


 

hereby waived and any sale hereunder may be conducted by an auctioneer or any
officer or agent of the Bank.

 

(b)           If, at the original time or times appointed for the sale of the
whole or any part of the Pledged Collateral, the highest bid, if there be but
one sale, shall be inadequate to discharge in full all the Secured Obligations,
or if the Pledged Collateral be offered for sale in lots, if at any of such
sales, the highest bid for the lot offered for sale would indicate to the Bank,
in its discretion, the unlikelihood of the proceeds of the sales of the whole of
the Pledged Collateral being sufficient to discharge all the Secured
Obligations, the Bank may, on one or more occasions and in its discretion,
postpone any of said sales by public announcement at the time of sale or the
time of previous postponement of sale, and no other notice of such postponement
or postponements of sale need be given, any other notice being hereby waived;
provided, however, that any sale or sales made after such postponement shall be
after ten (10) days’ notice to the Pledgor.

 

(c)           In the event of any sales of Pledged Collateral hereunder the Bank
shall, after deducting all reasonable costs or expenses of every kind (including
reasonable attorneys’ fees and disbursements) for collection, sale, delivery or
otherwise, apply the residue of the proceeds of the sales to the payment or
reduction, either in whole or in part, of the Secured Obligations in such order
and amount as the Bank may elect, returning the surplus, if any, to Pledgor .

 

(d)           If, at any time when the Bank shall determine to exercise its
rights to sell the whole or any part of the Pledged Collateral hereunder, such
Pledged Collateral or the part thereof to be sold shall not, for any reason
whatsoever, be effectively registered under the Securities Act of 1933, as
amended (the “Act”), the Bank may, in its discretion (subject only to applicable
requirements of law), sell such Pledged Collateral or part thereof by private
sale in such manner and under such circumstances as the Bank may deem necessary
or advisable, but subject to the other requirements of this Section 7, and shall
not be required to effect such registration or to cause the same to be
effected.  Without limiting the generality of the foregoing, in any such event
the Bank in its discretion (a) may, in accordance with applicable securities
laws, proceed to make such private sale notwithstanding that a registration
statement for the purpose of registering such Pledged Collateral or part thereof
could be or shall have been filed under the Act (or similar statute), (b) may
approach and negotiate with a single possible purchaser to effect such sale, and
(c) may restrict such sale to a purchaser who will represent and agree that such
purchaser is purchasing for its own account, for investment and not with a view
to the distribution or sale of such Pledged Collateral or part thereof.  In
addition to a private sale as provided above in this Section 7, if any of the
Pledged Collateral shall not be freely distributable to the public without
registration under the Act (or similar statute) at the time of any proposed sale
pursuant to this Section 7, then the Bank shall not be required to effect such
registration or cause the same to be effected but, in its discretion (subject
only to applicable requirements of law), may require that any sale hereunder
(including a sale at auction) be conducted subject to restrictions (i) as to the
financial sophistication and ability of any Person permitted to bid or purchase
at any such sale, (ii) as to the content of legends to be placed upon any
certificates representing the Pledged Collateral sold in such sale, including
restrictions on future transfer thereof, (iii) as to the representations
required to be made by each Person bidding or purchasing at such sale relating
to that Person’s access to financial information about the issuer of the Pledged
Collateral and such Person’s intentions as to the holding of the Pledged
Collateral so sold for investment, for its own account, and not with a view to
the distribution thereof, and (iv) as to such other matters as the Bank may,

 

8

--------------------------------------------------------------------------------


 

in its discretion, deem necessary or appropriate in order that such sale
(notwithstanding any failure so to register) may be effected in compliance with
the Code and other laws affecting the enforcement of creditors’ rights and the
Act and all applicable state securities laws.

 

(e)           Pledgor acknowledges that notwithstanding the legal availability
of a private sale or a sale subject to the restrictions described above in
Section 7(d), the Bank may, in its discretion, elect to register any or all the
Pledged Collateral under the Act (or any applicable state securities law). 
Pledgor, however, recognizes that the Bank may be unable to effect a public sale
of any or all the Pledged Collateral and may be compelled to resort to one or
more private sales thereof.  Pledgor also acknowledges that any such private
sale (conducted in a commercially reasonable manner for private sales) may
result in prices and other terms less favorable to the seller than if such sale
were a public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner.  The Bank shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit the registrant to
register such securities for public sale under the Act, or under applicable
state securities laws, even if Pledgor or the issuer of the Pledged Collateral
would agree to do so.

 

(f)            Pledgor agrees that following the occurrence and during the
continuance of an Event of Default, Pledgor will not at any time plead, claim or
take the benefit of any appraisal, valuation, stay, extension, moratorium or
redemption law now or hereafter in force in order to prevent or delay the
enforcement of this Agreement, or the absolute sale of the whole or any part of
the Pledged Collateral or the possession thereof by any purchaser at any sale
hereunder, and Pledgor waives the benefit of all such laws to the extent Pledgor
lawfully may do so.  Pledgor agrees that Pledgor will not interfere with any
right, power and remedy of the Bank provided for in this Agreement or now or
hereafter existing at law or in equity or by statute or otherwise, or the
exercise or beginning of the exercise by the Bank of any one or more of such
rights, powers, or remedies.  No failure or delay on the part of the Bank to
exercise any such right, power or remedy and no notice or demand which may be
given to or made upon Pledgor by the Bank with respect to any such remedies
shall operate as a waiver thereof, or limit or impair the Bank’s right to take
any action or to exercise any power or remedy hereunder, without notice or
demand, or prejudice its rights as against Pledgor in any respect.

 

(g)           Pledgor further agrees that a breach of any of the covenants
contained in this Section 7 will cause irreparable injury to the Bank, that the
Bank has no adequate remedy at law in respect of such breach and, as a
consequence, agrees that each and every covenant contained in this Section 7
shall be specifically enforceable against Pledgor , and Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that the Secured Obligations are not then
due and payable in accordance with the Documents evidencing, securing or
relating thereto.

 

8.             Application of Proceeds.  Any cash held by the Bank as Pledged
Collateral and all cash proceeds received by the Bank in respect of any sale of,
liquidation of, or other realization upon all or any part of the Pledged
Collateral shall be applied by the Bank as follows:

 

9

--------------------------------------------------------------------------------


 

(a)           First, to the payment of the Bank’s reasonable costs and expenses
of such sale, including reasonable attorneys’ fees, and all expenses,
liabilities and advances made or incurred by the Bank in connection therewith;

 

(b)           Next, to the payment of the other Secured Obligations in such
order and amounts as the Bank may elect in its sole discretion; and

 

(c)           Finally, after payment in full of all Secured Obligations, to the
payment to Pledgor, or Pledgor’s legal representatives, successors or assigns,
or to whomsoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct, of any surplus then remaining from such
proceeds.

 

9.             Waiver.  No delay on the Bank’s part in exercising any power of
sale, lien, option or other right hereunder, and no notice or demand which may
be given to or made upon Pledgor by the Bank with respect to any power of sale,
lien, option or other right hereunder, shall constitute a waiver thereof, or
limit or impair the Bank’s right to take any action or to exercise any power of
sale, lien, option, or any other right hereunder, without notice or demand, or
prejudice the Bank’s rights as against Pledgor in any respect.

 

10.           Termination.  Immediately following the full payment and discharge
of the Loan and all obligations of Pledgor under this Agreement, the Bank shall
deliver to Pledgor (without recourse, warranty or representation of any kind) a
release of the Pledged Collateral, and, except as otherwise provided herein, all
of Pledgor’s obligations hereunder shall at such time terminate.

 

11.           Lien Absolute.  All rights of the Bank hereunder, and all
obligations of the Pledgor hereunder, shall be absolute and unconditional
irrespective of:

 

(a)           any lack of validity or enforceability of any agreement or
instrument relating to, governing or evidencing any of the Secured Obligations;

 

(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any part of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from any agreement or
instrument governing or evidencing any of the Secured Obligations;

 

(c)           any exchange, release or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to departure from any
guaranty, for all or any of the Secured Obligations; or

 

(d)           any other circumstance which might otherwise constitute a defense
available to, or a discharge of, Pledgor.

 

12.           Release.  Pledgor consents and agrees that the Bank may at any
time, and from time to time, in its discretion (a) renew, extend or change the
time of payment, and/or the manner, place or terms of payment of all or any part
of the Secured Obligations, and (b) exchange, release and/or surrender all or
any of the Pledged Collateral, or any part thereof, which is now or may
hereafter be held by the Bank in connection with all or any of the Secured
Obligations, all in such manner and upon such terms as the

 

10

--------------------------------------------------------------------------------


 

Bank may deem proper, and without notice to or further assent from Pledgor, it
being hereby agreed that Pledgor shall be and remain bound under this Agreement,
irrespective of the existence, value or condition of any of the Pledged
Collateral, and notwithstanding any such change, exchange, settlement,
compromise, surrender, release, renewal or extension, and notwithstanding also
that the Secured Obligations may at any time exceed the aggregate amount thereof
set forth in any agreement governing any of the Secured Obligations.  Except as
otherwise provided herein or in the documents which evidence, secure or
otherwise relate to any of the Secured Obligations, Pledgor hereby waives notice
of acceptance of this Agreement, and also waives presentment, demand, protest
and notice of dishonor of any and all of the Secured Obligations, and promptness
in commencing suit against any party hereto or liable hereon, and in giving any
notice to or of making any claim or demand hereunder upon Pledgor.  No act or
omission of any kind on the Bank’s part shall in any event affect or impair this
Agreement.

 

13.           Indemnification.  Pledgor agrees to indemnify and hold the Bank
harmless from and against any liabilities, claims and damages, including
reasonable attorney’s fees and disbursements, and other expenses incurred or
arising by reason of the taking or the failure to take action by the Bank, in
good faith, in respect of any transaction effected under this Agreement or in
connection with the security interest provided for herein, including, without
limitation, any taxes payable in connection with any of the Pledged Collateral
as provided herein (collectively “Indemnified Claims”).  Whether or not the
transactions contemplated by this Agreement shall be consummated, Pledgor agrees
to pay to the Bank all reasonable costs and expenses incurred by the Bank in
connection with this Agreement and all reasonable fees, expenses and
disbursements incurred by the Bank in connection with the execution and delivery
of this Agreement and the performance by the Bank of the provisions of this
Agreement and of any transactions effected in connection with this Agreement. 
The obligations of Pledgor under this Section 13 shall survive the termination
of this Agreement.  The foregoing notwithstanding, the indemnity provided for
herein shall not apply to any Indemnified Claim of the Bank if a court of
competent jurisdiction determines that such Indemnified Claim is the result of
the gross negligence or willful misconduct of the Bank.  PLEDGOR ACKNOWLEDGES
THAT THE INDEMNITY FOR WHICH PROVISION IS MADE HEREIN APPLIES TO, WITHOUT
LIMITATION, CLAIMS ARISING IN WHOLE OR IN PART FROM THE NEGLIGENCE OF THE BANK.

 

14.           Reinstatement.  This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
Pledgor for liquidation or reorganization, should Pledgor become insolvent or
make an assignment for the benefit of creditors or should a receiver or trustee
be appointed for all or any significant part of Pledgor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Secured Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned, and, in any such case, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

15.           Miscellaneous.

 

(a)           The Bank may execute any of its duties hereunder by or through
agents or employees and shall be entitled to advice of counsel concerning all
matters pertaining to its duties hereunder.

 

11

--------------------------------------------------------------------------------


 

(b)           Pledgor agrees to promptly reimburse the Bank for all expenses,
including, without limitation, reasonable attorneys’ fees and expenses, incurred
by the Bank in connection with the drafting, negotiation, administration and/or
enforcement of this Agreement.

 

(c)           Neither the Bank nor any of its officers, directors, employees,
agents or counsel shall be liable for any action lawfully taken or omitted to be
taken by it or them hereunder or in connection herewith, except for its or their
own gross negligence or willful misconduct.

 

(d)           This Agreement shall be binding upon Pledgor and Pledgor’s legal
representatives, successors and assigns, and shall inure to the benefit of, and
be enforceable by, the Bank and its successors and assigns (provided, however,
Pledgor may not assign or delegate any rights or duties hereunder, without the
prior written consent of the Bank, which may be granted or withheld at the sole
discretion of the Bank).  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas. None of the terms
or provisions of this Agreement may be waived, altered, modified or amended
except in writing duly signed for and on behalf of the Bank and Pledgor.

 

16.           Severability.  If for any reason any provision or provisions
hereof are determined by a court of competent jurisdiction to be invalid, such
invalidity shall not impair the operation of or affect those portions of this
Agreement which are valid.

 

17.           Notices.  Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by another, or whenever any of the parties desires to give or serve upon
another any communication with respect to this Agreement, each such notice,
demand, request, consent, approval, declaration or other communication shall be
in writing and shall be addressed as follows:

 

(a)           If to the Bank, at:

 

Beal Bank, S.S.B.

6000 Legacy Drive, 4 East

Plano, Texas 75024

Attn:  Mr. William T. Saurenmann

 

(b)           If to Pledgor , at its address specified in Schedule I attached
hereto.

 

The giving of any notice required hereunder may be waived in writing by the
party entitled to receive such notice.  Each such notice, request or other
communication shall be effective (i) if given by mail, two (2) business days
after such communication is deposited in the mail, certified mail return receipt
requested, addressed as aforesaid, or (ii) if given by any other means, when
delivered at the addresses specified in this Section 17.

 

18.           Section Titles.  The section titles contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto.

 

12

--------------------------------------------------------------------------------


 

19.           Counterparts.  This Agreement may be executed in any number of
counterparts, which shall, collectively and separately, be and constitute one
and the same agreement.

 

20.           Sale of Part of the Membership Interests in Laughlin.  Provided no
Event of Default and no event or condition which, with the giving of notice, the
passage of time, or both, could mature into an Event of Default exists, and
provided the Bank hereafter approves of the terms of the sale of up to one-half
(2) of the membership interests in Laughlin which you have advised the Bank
Holdings is attempting to sell and provided the proceeds from such sale are used
to pay a loan obtained by Horizon Huntley, LLC and Horizon Huntley Finance, LLC,
affiliates of Pledgor, to finance their purchase of their partnership interests
in Huntley Development Limited Partnership, an affiliate of Pledgor, the Bank
will not require that any of such proceeds from the sale of such one-half (2) of
the membership interests in Laughlin remain subject to the Bank’s pledge and
security interest hereunder.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Pledge of Ownership
Interests and Security Agreement to be duly executed as of the date first
written above.

 

 

 

PLEDGOR:

 

 

 

 

 

 

 

HORIZON GROUP PROPERTIES, L.P.,

 

 

a Delaware limited partnership

 

 

By:

Horizon Group Properties, Inc.,

 

 

 

General Partner

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

BEAL BANK, S.S.B.

 

 

 

 

 

By:

 

 

 

Name:

William T. Saurenmann

 

Title:

Senior Vice President

 

14

--------------------------------------------------------------------------------


 

SCHEDULE I

TO

THE PLEDGE OF PROCEEDS AND SECURITY AGREEMENT

 

Attached to and forming a part of that certain Pledge of Ownership Interests and
Security Agreement among HORIZON GROUP PROPERTIES, L.P. and BEAL BANK, S.S.B.

 

 

Address of Pledgor

 

Membership
Interest in
Holdings

 

 

 

 

 

99.9% Membership Interest

77 West Wacker Drive

 

 

Suite 4200

 

 

Chicago, Illinois 60601

 

 

 

15

--------------------------------------------------------------------------------


EXHIBIT “B”

 

Organizational Agreements

 

16

--------------------------------------------------------------------------------


EXHIBIT “A”

 

Property Owned by Laughlin

 

17

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

Current Financial Statement of Laughlin and Holdings

 

18

--------------------------------------------------------------------------------